Exhibit 10.31

 

[g252551kki001.jpg]

Corporate Headquarters

7401 West Wilson Avenue

Chicago, IL 60706-4548

708.867.6777 · Fax: 708.867.6999 · 877.316.7700

 

Via e-mail

 

August 25, 2008

 

Mr. Mark A. Shively

Delphi E & S

2151 East Lincoln Road

Kokomo, Indiana 46901

 

Re: Methode/Delphi - Long-Term Agreement

 

Dear Mark:

 

As you know, Methode and Delphi do not currently have in place a long-term
agreement but Methode has agreed to ship parts to Delphi at the prices provided
in our May 1, 2008 letter.  As indicated in our prior letters, these prices will
be effective through September 30, 2008.

 

As we have previously communicated, Methode is interested in continuing as a
supplier to Delphi and is interested in entering into a long-term agreement. Per
your request, Methode is providing the attached pricing which will be in effect
for three years, beginning October 1, 2008.  This revised three-year pricing
reflects the impact of material and component price increases since providing
our May 1, 2008 pricing, as well as the impact of further, significantly reduced
volumes.  The May 1, 2008 pricing was based on anticipated 2009 model year
volumes of 5,293,924 units.  Based on the latest information available,
including Delphi releases, however, the 2009 model year volumes will be closer
to 4,300,000 units, if not lower. Please note the differential between this
figure and the Finley volumes for the same period of 6,805,000 units.

 

Moving forward, we will use 4,300,000 units as the baseline for model year 2009
and 3,900,000 for model year 2010 and 2,500,000 for model year 2011.  As
previously committed, any shipments above this baseline quantity will be subject
to a 5% rebate on the additional units.  Further, in order to address your
concerns as to possible pricing consequences for volumes 20% or more below the
Finley volumes, we are withdrawing our right to readjust pricing.  Note that we
have also removed our requirement to review PODS D pricing after one year.  Due
to the significant reduction in GMT900 volume, updated pricing for the GMT900
PODS-D program is included in the attached prices.

 

As to the three-year pricing provided herein, we require the following
conditions. First, as previously discussed, Methode must be placed on a
material/component cost adder program.  The material/component costs used to
calculate the attached pricing will be the base line.  On a quarterly basis any
increases or surcharges would be passed along to Delphi for reimbursement which
must be paid within 30 days.

 

--------------------------------------------------------------------------------


 

Second, ZCRI payment terms must apply for the term of the agreement.

 

Third, as previously discussed Methode cannot agree to several terms of the
purchase orders and the Delphi General Terms and Conditions (“Delphi T’s & C’s).
One such term is paragraph 12 of PO# 550063028, which provides that “tools and
equipment provided for performance of an operation by consignee remain the
property of Delphi unless otherwise noted”. As Delphi knows, not all tools and
equipment used by Methode in the production of Delphi parts are the property of
Delphi. As such, Methode objects to that term to the extent it was intended to
include tools or equipment not paid for by Delphi.

 

Similarly, Methode cannot agree to paragraph 16 of the Delphi T’s & C’s to the
extent that it grants Seller the right to take possession of and title to any
part of any equipment owned by Methode if it was used in the production of
Delphi parts.

 

Given the fact that the agreement would expire after three years, Methode can
not agree to paragraph 18 of the Delphi T’s and C’s. Specifically, Methode does
not agree to produce any service or replacement parts other than those that will
be produced prior to September 30, 2011. Given the limited amount of service
parts ordered and the resulting set-up costs incurred by Methode, the pricing
for service parts will be determined by the order quantity.

 

Finally, Methode does not agree to paragraph 28 of the Delphi T’s and C’s
regarding Delphi audits. In lieu of that paragraph, Methode will agree to the
following term adapted from the OESA (Original Equipment Suppliers Association)
Draft Model Terms and Conditions:

 

Seller will maintain records as necessary to support amounts charged to Buyer in
accordance with Seller’s document retention policies. Buyer and its
representatives may audit Seller’s records of transactions completed within one
year prior to the audit date, to the extent needed to verify the quantities
shipped and that the prices charged match the agreed prices. Any audit will be
conducted at Buyer’s expense (but will be reimbursed by Seller if the audit
uncovers material errors in the amounts charged), at reasonable times, and at
Seller’s usual place of business.

 

Methode will accept purchase orders with the attached pricing subject to the
above conditions and exceptions through September 30, 2011. In order for Methode
to accept purchase orders for product shipped after September 30, 2008, the
purchase orders must have these exceptions noted as well as Delphi must remove
any reference to pricing being “under protest”. Delphi must also waive all
rights or claims to having paid Methode “under protest” as to any past purchase
orders.

 

Please provide written acceptance to this letter no later than close of business
September 5, 2008.

 

 

Sincerely,

 

 

 

/s/ Timothy R. Glandon

 

Timothy R. Glandon

 

Vice President & General Manager

 

North American Automotive Operations

 

 

--------------------------------------------------------------------------------


 

[g252551kki002.jpg]                                 Electronics & Safety

 

Via E-Mail and UPS or FedX

 

September 4, 2008

 

Mr. Timothy R. Glandon

Vice President & General Manager

North American Automotive Operations

111 W. Buchanan Street

P.O. Box 130

Carthage, IL 62321-0130

 

Re:    Methode/Delphi

 

Dear Tim:

 

Delphi accepts the three-year pricing proposal set out in your August 25, 2008
letter.

 

Methode will be placed on a material cost adder program.  The material/component
costs used to calculate the attached pricing will be the baseline. On a
quarterly basis any increases or surcharges will be passed along to Delphi for
reimbursement which must be paid within 30 days.

 

ZCRI payment terms to apply for the term of the agreement.

 

That portion of Paragraph 12 on the Purchase Order providing that “tools and
equipment provided for performance of an operation by consignee remain the
property of Delphi unless otherwise noted” shall be deleted as you have
demanded.

 

Additionally, Paragraph 16 of Delphi’s Terms and Conditions shall not be
applicable to the extent that it allows Delphi to take possession of and title
to any part of any equipment owned by Methode (not paid for by Delphi) if it was
used in the production of Delphi parts.

 

In regard to service parts obligation in Paragraph 18 of Delphi’s Terms &
Conditions, Delphi is in agreement with your proposal as to service parts with
the price to be determined by order quantity.

 

It is agreed that Paragraph 28 of Delphi’s Terms & Conditions as to “Right to
Audit and Inspect” shall not be applicable and that instead, the OESA Draft
Model Terms and Conditions must apply:

 

Seller will maintain records as necessary to support amounts charged to Buyer in
accordance with the Seller’s document retention policies. Buyer and its
representatives may audit Seller’s records of transactions completed within one
year prior to the audit date, to the extent needed to verify the quantities
shipped and that the prices charged match the agreed prices. Any audit will be
conducted at Buyer’s expense (but will be reimbursed by Seller if the audit
uncovers material

 

One Corporate Center PO Box 9005 Kokomo, IN 46904-9005 USA

 

--------------------------------------------------------------------------------


 

errors in the amounts charged) at reasonable times, and at Seller’s usual place
of business.

 

Delphi will delete the reference to pricing being “under protest” and waive its
right in regard to having paid Methode “under protest” as to past purchase
orders. Delphi will issue new Purchase Orders with the above exceptions with an
expiration date of September 30, 2011.

 

A copy of your August 25, 2008 letter is attached hereto. Purchase orders
consistent with the terms of this letter will follow.

 

Sincerely,

 

Mark A. Shively

Mark A. Shively

Purchasing Manager

Delphi Electronics Group

 

--------------------------------------------------------------------------------